Citation Nr: 1732922	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to March 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was remanded in July 2016 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to an inservice injury, event, or disease. 

2.  The Veteran's tinnitus is etiologically related to an inservice injury, event, or disease. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting the claims decided below, so further  discussion of the VCAA is not merited.

II. Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for service connection for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b). 

The Veteran has been diagnosed with bilateral hearing loss.  The Veteran also has reported tinnitus.  Both hearing loss and tinnitus are organic diseases of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claims may be supported by evidence of a continuity of symptomatology after service.

Bilateral hearing loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran has hearing loss for VA purposes.  He was diagnosed with hearing loss in a VA examination in March 2013, so the first prong of the test to establish service connection has been met. 

As for the second prong, the Board notes that a fire at the National Personnel Records Center presumably destroyed the Veteran's service treatment records in 1973.  Nothwithstanding this, the Board notes that the Veteran's DD 214, reflects that his  Military Occupational Specialty (MOS) was an auto mechanic. His last duty station was in the ordinance depot.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of a claim for  service connection.  

As for the third prong, VA examined the Veteran in March 2013.  The examiner opined that it is less likely that the Veteran's hearing loss was as a result of military noise exposure.  The examiner noted that the levels of noise and duration of exposure reported by the Veteran would have been unlikely to result in permanent hearing loss in most individuals. 

Notwithstanding the lack of a medical nexus, the bilateral hearing loss claim may also be supported by evidence of a continuity of symptomatology or on a chronic disease presumptive basis.

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims has held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question; that is, whether the relationship and disability are capable of lay observation. Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced hearing loss since service and that it continued after discharge.  He is competent to report post-service symptoms of diminished hearing and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 38 C.F.R. § 3.159(a)(2). 

 Once the evidence is determined to be competent, the Board must determine whether the evidence is credible.  The last medical examination in March 2013 is inconclusive.  The examiner did not have access to the Veteran's service treatment records.  The Veteran's service treatment  records were presumably destroyed in the 1973 National Personnel Records Center fire, therefore the examiner could not view these records.  The Board has found the Veteran's contention that he has had hearing loss since service is credible in light of his service as a mechanic and his last duty station in the ordinance depot.  This militates in favor of a nexus between the Veteran's current bilateral hearing loss and any acoustic trauma during service.  Resolving reasonable doubt in the Veteran's favor, the Veteran has satisfied the third prong to establish service connection.  Service connection is granted for hearing loss.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Tinnitus

The Veteran has reported the presence of tinnitus.  He states his condition started when he was in service.  The Veteran is competent to testify to the presence of this chronic condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus he has satisfied the first prong of service connection.  

The Veteran was an auto mechanic and his last duty station was in ordinance depot.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of service connection. 

As for the third prong, the Veteran was examined for tinnitus, but the examination report reflects that he did not report recurrent tinnitus.  This is at odds with his position during the course of the current claim, both before and after the examination.  The examiner did not offer a nexus opinion.  Notwithstanding the lack of a medical nexus, the tinnitus service connection claim may also be supported by evidence of continuity of symptomatology or on a chronic disease presumptive basis.

To establish continuity of symptomatology, the Court held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question; that is, whether the relationship and disability are capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he experienced tinnitus in service and that it has continued since service discharge.  He is competent to report post-service symptoms of tinnitus.  Layno, 6 Vet. App. at 46.  See 38 C.F.R. § 3.159 (a)(2).  Continuity of symptomatology has been established.

Once the evidence is determined to be competent, the Board must determine if the evidence is also credible. 

The Board cannot determine that lay evidence lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  Accordingly, this militates in favor of a nexus between the Veteran's current tinnitus claim.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Thus he has satisfied the third prong of service connection and service connection for tinnitus is established.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
                                                BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


